Per Curiam.
The evidence was amply sufficient to support a verdict in plaintiff’s favor on the issues raised and submitted. Indeed, this was conceded by defendants’ counsel on oral argument.
In an assignment of error, “(a)lways the very error relied upon *629should be definitely and clearly presented, and the Court not compelled to go beyond the assignment itself to learn what the question is.” Allen v. Allen, 244 N.C. 446, 450, 94 S.E. 2d 325; Steelman v. Benfield, 228 N.C. 651, 653, 46 S.E. 2d 829, and cases cited. Many of defendants’ assignments of error are defective in that they do not point out in what respect defendants consider erroneous the court’s rulings or instructions. Notwithstanding these deficiencies, each of defendants’ exceptions has been carefully considered. Suffice to say, we find no error of law deemed sufficiently prejudicial to warrant a new trial.
No error.